Per Curiam.
Respondent is a resident of Connecticut and was admitted to practice there in 1999. He was admitted to practice by this Court in 2000.
By order of the Superior Court of Connecticut dated November 5, 2009, respondent was placed on interim suspension until further order of the court. Respondent admitted in the Connecticut proceeding that he engaged in a conflict of interest and failed to obtain informed consent in writing with respect to his representation of the seller, the buyer, and the lender in the closing of the sale of complainant’s property, and that such conduct violated Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.7 (b) (4).
As a result of the discipline imposed upon respondent in Connecticut, petitioner moves for an order disciplining him pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has failed to answer or otherwise appear on this motion. We therefore grant the motion and further conclude that respondent should be suspended from the practice of law until further order of this Court.
Peters, J.P., Spain, Rose, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or em*1271ployee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).